ORIGEN FINANCIAL, INC. Southfield, Michigan CONSOLIDATED FINANCIAL STATEMENTS Including Independent Auditors' Report December 31, 2010 and 2009 ORIGEN FINANCIAL, INC. TABLE OF CONTENTS Independent Auditors' Report 1 Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income (Loss) 4 Consolidated Statements of Changes in Stockholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 - 45 INDEPENDENT AUDITORS' REPORT Stockholders and Board of Directors Origen Financial, Inc. Southfield, Michigan We have audited the accompanying consolidated balance sheets of Origen Financial, Inc. as of December 31, 2010 and 2009 and the related consolidated statements of operations, comprehensive income (loss),changes in stockholders' equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Origen Financial, Inc. as of December 31, 2010 and 2009 and the results of its operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the financial statements, the 2009 financial statements have been restated to correct an error related to the auction rate of interest charged on certain of the Company’s structured financing instruments. /s/ BAKER TILLY VIRCHOW KRAUSE, LLP Southfield, Michigan March 30, 2011 ORIGEN FINANCIAL, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December 31, 2010 and 2009 (as restated) ASSETS ASSETS Cash and cash equivalents $ $ Restricted cash Investments Loans receivable, net Furniture, fixtures and equipment, net Repossessed houses, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Securitization financing $ $ Notes payable - related party - Derivative liabilities Other liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock, $.01 par value per share 10,000,000 shares authorized 125 shares issued and outstanding $1,000 per share liquidation preference Common stock, $.01 par value per share 125,000,000 shares authorized 25,926,149 shares issued and outstanding Additional paid in capital Accumulated other comprehensive loss ) ) Distributions in excess of earnings ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements and independent auditors' report. Page 2 ORIGEN FINANCIAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) Years Ended December 31, 2010 and 2009 (as restated) INTEREST INCOME Interest income $ $ Interest expense ) ) Net Interest Income Before Loan Losses and Impairment Provision for loan losses Impairment of purchased loan pool Net Interest Income (Loss) After Loan Losses and Impairment ) NON-INTEREST INCOME Losses on Assets Held for Sale ) - Other Total Non-Interest Income NON-INTEREST EXPENSE Personnel Loan origination and servicing Investment impairment 26 State business taxes 34 Other operating Total Non-Interest Expense Loss From Continuing Operations Before Income Taxes ) ) INCOME TAX EXPENSE 8 Loss From Continuing Operations ) ) INCOME FROM DISCONTINUED OPERATIONS, NET of TAX - NET LOSS $ ) $ ) Weighted average common shares outstanding, basic and diluted Basic and fully diluted loss per common share: Loss from continuing operations $ ) $ ) Income from discontinued operations - - NET LOSS – per common share: $ ) $ ) See accompanying notes to consolidated financial statements and independent auditors' report. Page 3 ORIGEN FINANCIAL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) Years Ended December 31, 2010 and 2009 (as restated) Net loss $ ) $ ) Other comprehensive income (loss): Net unrealized gains (losses) on interest rate swaps, designated as cash flow hedges cash flow hedges ) Reclassification adjustment for net realized gains included in net loss ) ) Total Other Comprehensive Income (Loss) ) COMPREHENSIVE INCOME (LOSS) $ ) $ See accompanying notes to consolidated financial statements and independent auditors' report. Page 4 ORIGEN FINANCIAL, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Years Ended December 31, 2010 and 2009 (as restated) (In thousands, except share data) Preferred Stock Common Stock Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Distributions In Excess of Earnings Total Stockholders' Equity BALANCES, January 1, 2009 $ ) $ ) $ Net loss - ) ) Other comprehensive income - Cash distribution paid ($0.00 per common share) - ) ) BALANCES, December 31, 2009 ) ) Net loss - ) ) Other comprehensive loss - - - ) - ) Cash distribution paid ($0.10 per common share) - ) ) BALANCES, December 31, 2010 $ ) $ ) $ See accompanying notes to consolidated financial statements and independent auditors' report. Page 5 ORIGEN FINANCIAL, INC. STATEMENTS OF CASH FLOWS Years Ended December 31, 2010 and 2009 (as restated) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile to net cash flows from operating activities Provision for loan losses Investment impairment 26 Impairment of purchased loan pool Losses on assets held for sale - Depreciation and amortization Decrease (Increase) in other assets ) ) (Decrease) increase in other liabilities ) ) Net Cash Flows from Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Decrease in restricted cash Proceeds from sale of investment securities - Principal collections on loans Proceeds from sale of repossessed houses Sale of Capital assets 6 27 Net Cash Flows from Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid ) ) Repayment of securitization financing ) ) Repayment of note payable - related party ) ) Net Cash Flows from Financing Activities ) ) Net Change in Cash and Cash Equivalents ) ) CASH AND CASH EQUIVALENTS - Beginning of Year CASH AND CASH EQUIVALENTS - END OF YEAR Supplemental cash flow disclosures Cash paid for interest $ $ Cash paid for income taxes $
